DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 are objected to because of the following informalities:  The claimed limitations are inconsistently written throughout the claims.  For example as there are too many to list, in claim 1, line 2 of the claim, “an inlet” is recited but in the next line is now “said fluid inlet” which was not specified as fluid when it was introduced.  Please be consistent with claim terminology throughout the claims.  In claim 6, “from central chamber” should include “said” to indicate that it has been said previously.  This problem also appears elsewhere in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-10, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 7-10, and 12-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 is dependent upon itself and there are no first or second beans claimed previously thus the claim is unable to be examined.  Claims 7-8 and 10 are dependent upon itself and claim 9 is dependent upon claim 8 which is dependent upon itself.  Claims 12-16 are dependent upon each other in a never-ending loop.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
Claims 1-16 (as can be understood, see claim objections and 112 rejections above as many of the claims are replete with errors) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,941,870. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same elements in both.
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Baker US 3,426,797.
Regarding claim 1, Baker discloses a throttling valve comprising: a) a housing 1 having an inlet 3, an outlet (end of 1 that connects to 5), a central chamber (inside 1 downstream of 3 and upstream of the housing’s outlet) and a lower opening (inside 9) extending into said central chamber, wherein said fluid inlet and outlet are in fluid communication with said central chamber (Fig. 1); b) a valve cartridge 6 having a sleeve section (7 connected to 20) and a base section (rest of 7 that includes 7 connected to 10), wherein said sleeve section is received through said lower opening of said housing and disposed in said central chamber (Fig. 1), and wherein said base section is releasably secured to said housing (Fig. 1, releasably secured by fastener 11); c) a valve rotator 13 having a body section and a stem 27, wherein said body section is disposed within said central chamber and said stem extends outside of said housing (Figs. 1-2); d) a stationary orifice disk 20 disposed in said sleeve section of said valve cartridge (Fig. 1); and e) a rotating orifice disk 17 operationally attached to said valve rotator and engaged with said stationary orifice disk, wherein rotation of said valve stem 

Regarding claim 2, a handle or actuator 29 operationally attached to said stem of said valve rotator for imparting torque forces to said stem.

Regarding claim 3, wherein said valve cartridge, stationary orifice disk, rotating orifice disk, or combinations thereof, can be accessed without removing said handle or actuator from said stem (see Figs. 1-2).

Regarding claim 4, wherein pressure of fluid flowing through said valve is reduced in a plurality of stages between said inlet and said outlet (the diameter of the bores that occur between the inlet and the outlet change such as at 4, then 2, then 16, then 19, and then 22 so the pressure would change).

Regarding claim 5, wherein the magnitude of at least one pressure drop stage is determined by the size of said orifice of said first orifice bean, the size of the said orifice of said second orifice bean, or combinations thereof (there is no orifice bean claimed previously so 23 may be seen as an orifice bean or the restriction at 2).

Allowable Subject Matter
The examiner would like to note that claims 6-16 may be allowable with the filing of a terminal disclaimer and fixing the claim dependency issues, 112 issues, and claim objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art disclose similar throttling valves and method.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921